        Case 4:21-cv-00322-BSM Document 13 Filed 08/17/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

NORMANE MARTIN                                                              PLAINTIFF

v.                          CASE NO. 4:21-CV-00322-BSM

WEST TREE SERVICE, LLC                                                   DEFENDANTS

                                         ORDER

       Pursuant to the parties’ stipulation of dismissal [Doc. No. 12] and Federal Rule of

Civil Procedure 41, this case is dismissed with prejudice.

       IT IS SO ORDERED this 17th day of August, 2021.




                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
